Citation Nr: 0409653	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought.  

The case was previously before the Board in August 1999 and May 
2000, at which times it was Remanded to afford the veteran a 
hearing and for other development.  The requested development 
having been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The Veterans Law Judge, Board of Veterans' Appeals who conducted 
the travel board hearing on January 11, 2000 no longer is employed 
at the Board.  The veteran was notified in an April 30, 2003 
letter of his opportunity to have another travel board hearing but 
did not reply to this letter.  Accordingly, the Board will 
consider the case on the evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting engagement 
in combat with the enemy or direct combat participation, and no 
other supportive evidence reflects that the veteran engaged in 
combat with the enemy.

3.  The record does not demonstrate that the veteran engaged in 
combat with the enemy.

4.  The medical evidence does not show a link between a diagnosis 
of PTSD and a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in order 
to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) [hereinafter "VCAA"].  The Board notes that 
that while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by Supplemental 
Statement of the Case of October 2002.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development of 
his/her claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition to 
eliminating the well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical examination 
or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties include 
notifying the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is necessary 
to substantiate the claim and indicating whether the VA will 
attempt to obtain such evidence or if the claimant should obtain 
it, and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with respect 
to the claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case it appears as if the duty to assist has been 
satisfied.  All treatment records identified by the veteran have 
either been obtained by the RO or submitted by the claimant.  
Additionally, the appellant has been provided with a recent VA 
medical examination and notice of the requirements necessary to 
substantiate the claim have been provided in the Statements of the 
Case and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his claim 
at this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for any 
disease diagnosed  after discharge, when all the evidence, 
including that  pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in July 
1998, which date preceded the enactment of the VCAA.  Naturally, 
therefore, it was not until after that rating action was 
promulgated did the AOJ provide notice of the VCAA, in the context 
of the Supplemental Statement of the Case of October 2002.  
Notwithstanding, the veteran had already been provided notice as 
to what evidence was needed to substantiate the claim and what he 
needed to provide as early as February 24, 1998; he was 
additionally informed as to the defects there were with his claim 
in the context of the July 1998 rating and Statement of the Case 
of October 1998.  Consequently, the Supplemental Statement of the 
Case issued in October 2002, constitute a decision that fully 
considered the new law and that cures any technical Peligrini 
violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the VCAA notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a denial 
of the claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to overcome 
an adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the VCAA 
notice provided to the appellant in October 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  More significantly in this case, the Board 
considers the February 1998 notice to the veteran, which was 
issued prior to the initial adverse determination, as fully 
informing him as to his obligations with respect to his claim.  
The VA's obligations in terms of verifying stressors were set 
forth in the Board's Remand of May 2000.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes that 
the veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (effective 
March 7, 1997).

As to the stressor element under §3.304(f), the evidence necessary 
to establish the occurrence of a cognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 
70, 76 (1994).  The Board is required to "make specific findings 
of fact as to whether or not the veteran was engaged in combat 
with the enemy and, if so, whether the claimed stressor is related 
to such combat."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  
If the claimed stressor is not combat related, "the veteran's lay 
testimony regarding [an] in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase would not 
apply to veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each relevant 
item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's records do not show any awards or decorations 
consistent with the veteran's having engaged in combat.  The 
veteran's service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders or any 
treatment for combat wounds.  On his separation examination in 
July 1974, the veteran's mental status was reported as normal.  
According to the veteran's DD-214, his occupational specialty was 
as a vehicle operator.  

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the absence 
of evidence to the contrary, that a particular veteran engaged in 
combat.  The records do not document receipt of such decorations 
and awards indicative of combat, and, accordingly, that weighs 
against the claim in this instance.  Moreover, the record reflects 
that the veteran served in a support capacity, and he concedes 
that he did not even receive combat training.  The record does not 
support that he had service in any capacity that would suggest 
assignments to combat. 

It is not asserted that the veteran engaged in combat, and the 
record, likewise fails to support that the veteran engaged in 
combat.  The claimed stressor derives from the veteran's assertion 
that he was involved in grave's registration while serving for 
several months in 1973 to 1974 in Okinawa.  He claims that while 
assigned there, that his duties included loading, transporting and 
observing dead bodies, presumably casualties from Vietnam, and he 
supposedly often hearing moaning from the body bags.  He also 
asserts that he was not permitted to help and that he put rocks in 
some bags to make them weigh more.  An examiner in June 1998 
characterized the veteran's alleged stressors as "truly 
incredible" and would not issue a PTSD diagnosis without 
verification of the alleged stressors.  A lay statement has been 
submitted generally in support of the veteran's claim.  However, 
the author did not serve in Vietnam with the veteran and did not 
have personal knowledge of the claimed stressors.

The claimed stressors were provided to the Headquarters of the 
United States Marines and Marine Corps Historical Center, but they 
were unable to verify any of the claimed stressors.

Assuming, without conceding, that outpatient records contain an 
adequate diagnosis of PTSD, there is, nevertheless, a need to 
corroborate the claimed stressors.  A stressor involves exposure 
to a traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others and the person's response involved 
intense fear, helplessness, or horror.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Cohen.  Nevertheless, 
the occurrence of a stressor is an adjudicatory determination.  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  "Credible supporting evidence" is necessary 
as to such stressors and be obtained from service records or other 
sources.  Moreau, supra.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "Court") 
has held that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  Based on the lay statements of record and the 
responses from official agencies, it is concluded that no incident 
reports capable of verification of the claimed stressors were 
filed.  The lay statement submitted in this instance is not based 
on first hand knowledge of the claimed incidents and, thus, is not 
entitled to any more probative value than the veteran's.  
Moreover, in the absence of a showing that they possess requisite 
medical expertise, the veteran's and several others' statements 
constitute only lay evidence.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as a diagnosis or 
an opinion as to medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). 

The Board has also considered the nature of the noncombat 
stressors advanced by the veteran.  For example, his account of 
allowing live persons in body bags to be loaded onto trucks with 
dead persons and doing virtually nothing about the incident is, 
quite frankly, not believable and detracts from his credibility.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed to an 
in-service stressor.  In the absence of a verified stressor, 
diagnoses of post-traumatic stress disorder are not sufficient to 
support the claim.  An opinion by a mental health professional 
based on a post-service examination of the veteran cannot be used 
to establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the alleged 
post-traumatic stress disorder had its origins in the veteran's 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, the 
diagnosis of post-traumatic stress disorder was based on a 
questionable history that is inadequate for rating purposes, and 
may not be relied upon by the Board.  See West, 7 Vet. App. at 78.  
The reasonable doubt doctrine is not applicable in this case as 
the evidence is not evenly balanced.  See 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



